      Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 1 of 20




             IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. STONE AND                    : CIVIL ACTION-LAW
DEBORAH L. STONE                       :

                      Plaintiffs       :HONORABLE JUDGE JONES,III

          Vs.                          :

                                       :
SHAWN WALTMAN,                         : NO. 4:17-CV-0864
JAMES WOOL, CORRECT                    :
CARE SOLUTIONS, LLC,                   :
LESLIE BLAIR-MORRISON,                 :
WENDY NICHOLAS,                        :
WILLIAM FRANTZ, JOHN                   :
WETZEL, MICHAEL SHIREY,                :
AARON BIICHLE, ROBERT                  :
SMITH, TYREE C. BLOCKER,               :
CHELSEY CAMP, CHERYL                         :
BASKERVILLE                            :
                 Defendants            :


   PLAINTIFFS’ ANSWERS TO DEFENDANTS’ STATEMENT

                OF UNDISPUTED MATERIAL FACTS



AND NOW comes Donald Stone and Deborah Stone, by and

through their Attorney, Gregory T. Moro, Esquire, and set forth




                                                                       1
      Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 2 of 20




these Answers to Defendants’ Statement of Undisputed Material

Facts as follows:

  1. Admitted in part. Denied in part. Dr. Stone, at relevant

     times, was a physician employed by CCS contracted to work

     at SCI Muncy. By way of further answer, Dr. Stone was the

     Medical Director at SCI Muncy, although employed by CCS

     (Stone deposition, page 18, lines 15-17).

  2. Admitted.

  3. Admitted.

  4. Admitted.

  5. Admitted.

  6. Denied. The Defendant’s name is Shawn Waltman, not

     William Waltman, however, he was the Security Captain at

     SCI Muncy at times relevant hereto.

  7. Admitted.

  8. Admitted in part. Denied in part. It is admitted that the

     CHCA is not medical personnel at the DOC; however, it is

     denied that Morrison, at times relevant hereto, did not go

     outside her scope of duties. In meetings she would



                                                                       2
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 3 of 20




  frequently question Stone about his decision-making. By

  way of example, Morrison questioned Stone’s use of patient

  intake forms completed by the inmates, telling him these

  forms had to be approved by the DOC before they could be

  used. (Morrison deposition, page 46, lines 6-25, page 47,

  lines 1-25, page 48, lines 1-6). Additionally, Stone had to

  seek Morrison’s approval to bring medical students into SCI

  Muncy to assist with medical cases. (Stone Affidavit, P-2).

  This was a source of contention between Stone and

  Blair-Morrison. (Stone Affidavit, P-2). Additionally, Morrison

  improperly undertook duties of a PREA investigator,

  adhering to Waltman’s request to meet with Baskerville on

  June 3, 2015 at 8:30 AM about the PREA allegations

  “inappropriate touching/kissing” between Stone and Camp.

  (Exhibit P-6, page 58). Stone frequently complained of his

  relationship with Blair-Morrison to Dr. Marc Landsburg, a

  colleague at SCI Muncy. Landsburg Affidavit, P-3).

9. Admitted in part. Denied in part. It is admitted that the

  CHCA’s duties are set forth with the exception of monitoring



                                                                    3
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 4 of 20




  contract physician hours. However, Morrison did not adhere

  to the scope of her duties. She clearly acted outside the

  scope of her duties as is set forth in Paragraph Eight (8)

  above, which response is incorporated fully herein as if set

  forth at length. Also, see Stone Affidavit, Exhibit P-2, as to

  Blair-Morrison’s duties.

10. Admitted in part. Denied in part. Frantz was the PREA

  Compliance Manager at SCI Muncy at relevant times hereto.

  His duties were to ensure that the PREA Policy was being

  followed as written and to prepare for audits (Frantz

  deposition, page 10, lines 5-16).

11. Admitted in part. Denied in part. It is admitted Frantz

  was not a PREA investigator. It is specifically denied he had

  no involvement in the Camp PREA case. Frantz’s role was a

  “Reviewer”. His role also included making sure the PREA

  Policy was followed (Frantz deposition page 17, lines 12-25).

  Waltman did not follow PREA Policy, as he mandated that

  Stone remain at SCI Muncy after Waltman’s preliminary

  PREA investigation; thereby subjecting Stone to an illegal



                                                                    4
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 5 of 20




  detention and an illegal search. Once the Pennsylvania

  State Police (PSP) initiated an investigation, the PREA

  investigation concluded until the disposition of the PSP

  criminal investigation. (Waltman deposition, page 33, lines

  15-24; Frantz deposition, page 18, lines 1-23). In addition,

  Waltman admits in his Suppression Court testimony, that

  Stone was not under the same guidelines as DOC

  employees. (Exhibit P-1, pages 30-31).

12. Admitted in part. Denied in part. It is denied that the

  PREA Compliance Officer’s only role is as set forth by the

  Defendants herein. The PREA Compliance Officer (Frantz)

  also has the responsibility to make sure that PREA policy

  was followed as written (Frantz deposition, page 10, lines

  5-16). Frantz failed to ensure that PREA Policy was being

  followed, as Waltman and Shirey violated the PREA Policy

  and the Fourth Amendment of the United States

  Constitution, by detaining Stone for three (3) hours and

  fifteen (15) minutes, post PREA interview, so he could be

  interviewed/seized by PSP Officer Wool and subject to a



                                                                    5
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 6 of 20




  search of his vehicle and office. See Answer to Paragraph

  Eleven (11) above, which is incorporated herein by

  reference.

13. Admitted in part. Denied in part. It is admitted Shirey

  was a Corrections Officer at SCI Muncy at times relevant

  hereto. Importantly, he held a position as a Lieutenant and

  was working in the Security Office at times relevant hereto.

  Lt. Shirey participated in the Stone investigation. Shirey’s

  investigation went well beyond PREA, as contrary to PREA

  guidelines and the United States Constitution, Fourth

  Amendment, Shirey participated in the search of Stone’s

  vehicle and office with PSP Trooper Wool and participated in

  detaining Dr. Stone, escorting him to the bathroom to

  prevent him from leaving SCI Muncy during a break. (Stone

  Affidavit, P-2)

14. Stone has agreed to voluntarily dismiss Defendant Tyree

  Blocker from this Action.

15. Denied. The appropriate person is James Wool, who, at

  times relevant hereto, was a Trooper with the Pennsylvania



                                                                    6
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 7 of 20




  State Police stationed in Montoursville. See Wool deposition,

  page 6, lines 1-4).

16. Denied. The PREA Policy is fully set forth in Defendants’

  Exhibit 4.The effective date is set forth therein as well.

  Notably, when the matter is referred to PSP for

  investigation, the internal PREA investigation stops. (Biichle

  #1-referred to in depositions and attached hereto as Exhibit

  1). DOC policy requires that all employees shall cooperate

  in internal investigations conducted under authority of the

  DOC. (Biichle #2-referred to in depositions, page six (6)).

17. Admitted.

18. Admitted in part. Denied in part. Waltman received

  training in PREA in 2014 at SCI Albion. (Waltman deposition,

  page 20, pages 1-20). It is not known where all other staff

  were trained or whether all staff were trained in PREA.

  Waltman did have some training in PREA investigation,

  however, notably, he had no training in administering

  “Miranda Warnings”. (Waltman deposition, pages 24, lines

  3-19). Waltman, in this particular matter and other



                                                                    7
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 8 of 20




  investigations, relied on PSP as liaisons to conduct the PREA

  investigation if there were allegations which amounted to a

  crime. (Waltman deposition, page 28, lines 9-11).

19. Admitted in part. Denied in part. The Security Office

  does investigate PREA violations, however, the OSII can

  investigate as well. (PREA Policy and Suppression Record,

  Exhibit P-1,Page 9).

20. Admitted, although there is nothing in PSP Trooper Wool’s

  report, nor his deposition testimony, wherein Waltman told

  him Dr. Stone was being detained in a “holding cell” in the

  prison Administration Building to avoid contact with Camp

  nor Baskerville. Had Dr. Stone been properly released after

  the PREA investigation, he would have been “walked off” the

  institution grounds, thereby ensuring that he had no contact

  with Inmates Camp and Baskerville, who remained in their

  infirmary cell. Waltman/Wool required that Stone remain in

  the holding cell for three and one-half (3 ½) hours.

  Waltman made it clear to Wool and Stone that he could not

  leave the Institution until Waltman granted permission.



                                                                    8
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 9 of 20




  (Wool deposition, page 27, lines 4-15; also Suppression

  Record,P-1, pages 54-57, inclusive).

21. Denied. Wool received the dispatch and contacted

  Waltman. (Exhibit P-6, page 38).

22. Admitted with exception that Baskerville and Camp were

  cellmates in the infirmary.

23. Admitted in part. Denied in part. It is admitted that

  Baskerville did make the report as set forth in this

  Paragraph. This was not Baskerville’s only report. On June

  2, 2015, she made a report about Stone which referred to

  “inappropriate touching/kissing”. This report was given to

  Waltman, who referred the report to Morrison, as Baskerville

  had asked to speak with her about the report. (Morrison

  deposition, page 83, lines 17-21). By way of further

  response, Baskerville and Camp’s claims were spurious, as

  Camp was not released from Geisinger for her one day

  surgery in an “unconscious state”. She would never have

  been released by Geisinger to return to SCI Muncy in an

  “unconscious state”.



                                                                    9
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 10 of 20




24. Admitted with exception that Waltman initially

  investigated the PREA complaint, referring the investigation

  to PSP and specifically Trooper Wool for a police

  investigation. (Waltman deposition, page 33, lines 10-15).

25. Admitted with clarification. Waltman, who received the

  PREA accusation against Stone, contacted Morrison to speak

  with Baskerville, the alleged eyewitness to the PREA incident

  on May 29, 2015. Morrison, at times relevant hereto, was

  not a PREA investigator. She was never a PREA investigator.

  (Morrison deposition, page 83, lines 17-21).

26. Admitted in part. Denied in part. It is admitted that

  Morrison did not have a formal list of questions, however,

  interviewers are not required under PREA nor any formal

  investigative methods to have a prepared set of interview

  questions. Morrison did interview Baskerville, the chief PREA

  witness/accuser of Stone at approximately 8:30 AM on June

  3, 2015. The record of her interview is set forth in Exhibit

  P-3, pages 58-59. These interview notes were immediately

  provided to Waltman (Morrison deposition, page 27, lines



                                                                     10
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 11 of 20




  4-25, page 28, lines 1-11). There is no record of Waltman

  sharing Morrison’s report with Wool.

27. Admitted, however, this came after Morrison’s interview

  of Baskerville.

28. Admitted, however, this came after Morrison’s interview

  of Baskerville at 8:30 AM on June 3, 2015..

29. Admitted with clarifications. Waltman did contact

  Morrison, who was not Stone’s supervisor, to request that he

  escorted to the Security Office, so he could have no contact

  with Camp nor Baskerville. (Suppression Record, page 27,

  lines 1-11).

30. Denied. See Suppression Record, Exhibit P-1, page 26.

31. Denied. Stone knew the location of the Security Office,

  having been an employee of CCS at SCI Muncy for a

  substantial time period. Morrison did “escort” Stone to the

  Security Office, stating to him, “It’s never a good thing to

  get called to the Security Office”. (Suppression Record,

  Exhibit P-1, page 26; Stone Affidavit, Exhibit P-2).




                                                                     11
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 12 of 20




32. Denied. Stone was questioned in a “holding cell” in the

  Security Office area. (Wool deposition, page 59 , lines 4-7).

  The “holding cell” is a small area, wherein Stone did not

  have his phone, access to his office, nor any access to the

  outside world. (Wool deposition, page 20, lines 14-25 ). The

  “holding cell” is where inmates were questioned. (Wool

  deposition, page 20, lines 7-13 ).

33. Admitted with clarification. Wool arrived at 12:30 PM. He

  initially questioned Stone, without Mirandizing him, at

  1:15 PM. Questioning continued until 2:20 PM, wherein

  Wool requested a consent to search, signed at 2:20 PM.

  Stone’s detention continued until 4:15 PM, when Waltman

  walked him out of SCI Muncy. (Exhibit P-6, page 40 and

  Stone deposition, page 54, lines 20-25 ).

34. Admitted with clarification. SCI Muncy’s PREA

  investigation was separate from the police investigation.

  (Waltman deposition, page 33, lines 15-24, Frantz

  deposition, page 18, lines 1-23).




                                                                     12
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 13 of 20




35. Admitted with clarification. At Waltman’s request, Shirey,

  part of the Security Office, accompanied Stone to the

  bathroom. This occurred sometime between 2:20 PM and

  Wool’s second interview with Stone. (Waltman deposition,

  page 138, lines 5-12 ). This was done to ensure that Stone

  did not leave the Institution. (Stone Affidavit, P-2).

36. Admitted in part. Denied in part. Waltman indicated that

  Stone advised him of the kiss after Wool’s first interview,

  which concluded at approximately 2:20 PM. Thereafter,

  Stone amended his PREA statement to include a fourth page,

  referencing the kiss.     (Waltman deposition, page 88 , lines

  12-17). Stone admits that Camp kissed him. (Stone

  deposition, page 33, lines 4-5 ).

37. Admitted with clarification. Stone gave food items to

  several inmates and staff members, including Camp. (Stone

  deposition, page 29, lines 15-22 ).

38. Admitted.

39. Admitted with clarification. This statement

  mischaracterizes the notes and Stone’s deposition



                                                                     13
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 14 of 20




  testimony. The notes between Camp and Stone were part of

  Stone’s holistic approach to the practice of medicine, which

  focuses on treating the mind and body. (Stone deposition,

  page 30, lines 12-25; Exhibit P-6, page 39).

40. Admitted with clarification. This statement

  mischaracterizes the notes and Stone’s deposition

  testimony. The notes between Camp and Stone were part of

  Stone’s holistic approach to the practice of medicine, which

  focuses on treating the mind and body. (Stone deposition,

  page 30, lines 12-25; Exhibit P-6, page 39). The DOC Policy

  does not specifically prohibit exchanging notes for medical

  treatment purposes.

41. Admitted with clarification. This statement

  mischaracterizes the notes and Stone’s deposition

  testimony. The notes between Camp and Stone were part of

  Stone’s holistic approach to the practice of medicine, which

  focuses on treating the mind and body. (Stone deposition,

  page 30, lines 12-25 ). The DOC Policy does not specifically

  prohibit exchanging notes for medical treatment purposes.



                                                                     14
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 15 of 20




42. Admitted.

43. Admitted in part. Denied in part. It is admitted that

  Stone signed the consent to search form at 2:20 PM. Despite

  being in custody/seized by the DOC and/or Wool (PSP),

  Stone was never Mirandized. He was never told that he was

  free to leave without speaking to Wool. (Wool deposition,

  page 42, lines 11-16 ). Stone was told by Waltman that he

  could not leave SCI Muncy until Waltman said otherwise.

  (Wool deposition, page 42, lines 17-22 ). Wool never

  countermanded Waltman, telling Stone, at least from his

  viewpoint, Stone was free to leave. Further, Wool never told

  Stone he was free to leave. (Wool deposition, page 42, lines

  14-16 . ) (See also the Trial Court’s Opinion, attached as

  Exhibit P-4 in Commonwealth of Pennsylvania v. Stone,

  Docket # 1762-2015, Lycoming County, wherein the State

  Court gives a very thorough and persuasive analysis of

  Miranda, the detention and the alleged consent search.

  Affirmed by the Pennsylvania Superior Court in 1657 MDA




                                                                     15
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 16 of 20




  2016, attached hereto and incorporated herein as Exhibit

  P-5).

44. Admitted in part. Denied in part. It is admitted Wool

  searched Stone’s vehicle and found a black notebook. Based

  on inspection of the note Camp provided to Waltman, Wool

  believed the note Camp produced came from Stone’s

  notebook. (Wool deposition, page 44, lines 13-25 ).

45. Admitted with clarification that Shirey was employed by

  the DOC Security Office on June 3, 2015. While Wool

  commenced with his investigation on June 3, 2015, causing

  Waltman to stop or suspend the PREA investigation, Shirey

  assisted Wool in obtaining the notebook via search of

  Stone’s vehicle, further violating Stone’s Constitutional

  Rights under the Fourth Amendment to the United States

  Constitution. (See Exhibit P-6, page 40).

46. Denied. Stone was seized at 12:30 PM. He was not

  permitted to leave SCI Muncy, despite his cooperation with

  the PREA investigation. Further, Wool, in his second

  interview with Stone, did not eliminate the possibility that



                                                                     16
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 17 of 20




  Stone could be formally arrested on June 3, 2015. (Wool

  deposition, page 54, lines 12-15 ). In fact, Wool stated

  Stone will probably or more than likely go home tonight. ​Id​.

47. Admitted, but this report was issued in 2018.

48. Admitted with clarification. The subject policy does not

  specifically prohibit a medical professional from practicing

  holistic medicine to treat inmates, who are also medical

  patients.

49. Admitted.

50. Admitted.

51. Admitted.

52. Admitted with clarification. Stone was escorted off SCI

  Muncy property at 4:15 PM, four (4) hours and fifteen (15)

  minutes after his arrival at the Security Office.

53. Admitted.

54. Admitted.

55. Admitted.

56. Admitted.




                                                                     17
   Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 18 of 20




57. Admitted with clarification. The record reveals that other

  third party contractors subjected to PREA investigation were

  treated fairly, while the record establishes Stone was

  detained well beyond the preliminary PREA investigation.




                                     Respectfully Submitted,

                                     S:/ Gregory T. Moro, Esquire
                                     Gregory T. Moro, Esquire
                                     121 E. Market Street
                                     Danville, PA 17821
                                     (570) 784-1010
                                     Attorney ID # 56089




                                                                     18
     Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 19 of 20




             IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. STONE AND                    : CIVIL ACTION-LAW
DEBORAH L. STONE                       :

                     Plaintiffs        :HONORABLE JOHN JONES,III

          Vs.                          :

                                       :
SHAWN WALTMAN,                         : NO. 4:17-CV-0864
JAMES WOOL, CORRECT                    :
CARE SOLUTIONS, LLC,                   :
LESLIE BLAIR-MORRISON,                 :
WENDY NICHOLAS,                        :
WILLIAM FRANTZ, JOHN                   :
WETZEL, MICHAEL SHIREY,                :
AARON BIICHLE, ROBERT                  :
SMITH, TYREE C. BLOCKER,               :
CHELSEY CAMP, CHERYL                         :
BASKERVILLE                            :
                 Defendants            :

                     CERTIFICATE OF SERVICE



  I, Gregory T. Moro, Esquire, hereby certify that on April 6, 2020, I

  served a true and correct copy of the foregoing document titled




                                                                         19
      Case 4:17-cv-00864-JEJ Document 79 Filed 04/06/20 Page 20 of 20




Plaintiffs’ Answers to Defendants’ Statement of Undisputed Material

Facts to the following parties of record:


VIA ECF:

Allison Deibert
Deputy Attorney General
Office of the Attorney General
15th Floor, Strawberry Square
Harrisburg, PA 17120
Counsel for DOC and PSP Defendants

Karen Romano
Chief Deputy Attorney General
Office of the Attorney General
15th Floor, Strawberry Square
Harrisburg, PA 17120
Counsel for DOC and PSP Defendants



s/​Gregory T. Moro, Esquire




                                                                        20
